DETAILED ACTION

This Office action is a reply to the amendment filed on 6/11/2020. Claims 1-6 are pending and are under consideration.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The IDS filed on 6/11/2020 is being considered.

Drawings
The Drawings filed on 6/11/2020 are acceptable for examination.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, “both sides of the seat main body” is indefinite because the limitation lacks antecedent basis. Note that the seat main body is not previously required to have two sides. Does applicant intend to recite two sides?
Claim 2, “wherein the seat main body is at least divided into a first support member on which at least the back of the occupant is positioned and a second support member on which at least a buttocks of the occupant are positioned” is indefinite because it is unclear whether the claim requires the occupant. It appears that applicant is intending to require the seat to be configured to support an occupant, which is in accordance with applicant’s claim 1. The examiner recommends clarifying the claim language by reciting in each instance, for example, “configured to be positioned”, or alternatively, “positionable”.
Claim 3, “20on which at least the back of the occupant is positioned” is indefinite because it is unclear whether the claim requires the occupant. It appears that applicant is intending to require the seat to be configured to support an occupant, which is in accordance with applicant’s claim 1. The examiner recommends clarifying the claim language by reciting, “20configured to be positioned”, or alternatively, “positionable”.
	Claim 4, “both sides of the first support member” is indefinite because the limitation lacks antecedent basis. Note that the first support member is not previously required to have two sides. Does applicant intend to recite two sides? See also claim 5.

The remainder of the claims are dependent upon directly or indirectly a rejected base claim.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2000333732 A (‘JP ‘732’) in view of JP 2017196436 A (‘JP ‘436’).
Claim 1, JP ‘732 teaches a hanging type seat mounted in a vehicle, comprising:
a seat main body (4, 5; Figs. 2-3) for supporting an occupant from below (page 6 of machine translation as provided by applicant; Figs. 2-3);
5one or more front hanging tools 7 which are passed across a front part of the seat main body (Figs. 2-3), extended upward in a front-back direction (Figs. 2-3), and attached to a structure in the vehicle (Figs. 2-3);
one or more rear hanging tools (also labeled 7; Figs. 2-3) which are passed across a rear part of the seat main body (Figs. 2-3), extended upward in the front-back direction (Figs. 2-3), and attached to a structure in the 10vehicle (Figs. 2-3); and
two or more transverse hanging tools which are passed across both sides of the seat main body, extended laterally upward, and attached to a structure in the vehicle;
wherein: the seat main body is hung and held by the one or more front hanging tools, and the one or more rear hanging tools (Figs. 2-3), and the two or more transverse hanging tools.  
	JP ‘732 does not teach two or more transverse hanging tools which are passed across both sides of the seat main body, extended laterally upward, and attached to a structure in the vehicle.
	However, JP ‘436 teaches a hanging type seat comprising two or more transverse hanging tools (2, 4r, 4l; Figs. 4, 6, 10 and 11) which are passed across both sides of the seat main body (Figs. 4, 6, 10 and 11), extended laterally upward, and attached to a structure (Figs. 4, 6, 10 and 11), wherein a seat main body is hung and 
Claim 2, as modified above, the combination of JP ‘732 and JP ‘436 teaches all the limitations of claim 1, and further teaches wherein the seat main body is at least divided into a first support member on which at least the back of the occupant is positioned (JP ‘436; note that the occupant was treated as inherently having a back; Figs. 6, 7 and 10) and a second support member on which at least a buttocks of the occupant are positioned (JP ‘436; Figs. 6, 7 and 10).
Claim 3, as modified above, the combination of JP ‘732 and JP ‘436 teaches all the limitations of claim 1, and further teaches wherein the first support member includes a net member which is configured by combining plural wires into a net form (JP ‘732 page 6 of machine translation as provided by applicant, para. [0005]; or alternatively JP ‘436 page 7 of machine translation as provided by applicant, para. [0007]; Figs. 6, 7 and 10) and on which at least the back of the occupant is positioned (JP ‘732 page 6 of machine translation as provided by applicant, para. [0005]; or alternatively JP ‘436 page 7 of machine translation as provided by applicant, para. [0007]; Figs. 6, 7 and 10).
	Claim 4, as modified above, the combination of JP ‘732 and JP ‘436 teaches all 
Claim 5, as modified above, the combination of JP ‘732 and JP ‘436 teaches all the limitations of claim 3, and further teaches wherein the transverse hanging tools are respectively extended from both sides of the first support member and those of the second support member (JP ‘436; under the broadest reasonable interpretation, the transverse hanging tools were treated as being respectively extended from both sides of the first support member and those of the second support member, since the transverse hanging tools could be considered to be positioned at the intersection of the first and second support members, as exceedingly broadly claimed; Fig. 6).
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2000333732 A (‘JP ‘732’) in view of JP 2017196436 A (‘JP ‘436’) as above and further in view of Hamabe et al. (US 20160009199) (‘Hamabe’).
Claim 6, JP ‘732 and JP ‘436 teach all the limitations of claim 1 as above. HP ‘732 does not teach a reference plate which is attached to the seat main body and has engaging portions with which starting points of the hanging tools are engageable, wherein: each starting point of at least one of the one or more rear hanging tools and at least two of the two or more transverse hanging tools is engaged with the engaging .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M FERENCE whose telephone number is (571)270-7861. The examiner can normally be reached M-F 7-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on 571-270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMES M. FERENCE
Primary Examiner
Art Unit 3635



/JAMES M FERENCE/Primary Examiner, Art Unit 3635